Order entered October 10, 2019




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00446-CV

                                    JONI DODD, Appellant

                                              V.

                             MONA WOOTEN, ET AL., Appellees

                      On Appeal from the 298th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-18-02912

                                            ORDER
       By order dated August 12, 2019, we granted appellant’s second extension of time to file

an amended brief and ordered her amended brief to be filed by September 16, 2019. To date,

appellant has not filed an amended brief. Accordingly, we ORDER the appeal submitted on

appellant’s brief filed on June 20, 2019.

       Appellees’ brief is due THIRTY DAYS from the date of this order.


                                                     /s/   ROBERT D. BURNS, III
                                                           CHIEF JUSTICE